Title: Valuation of Henderson Property for Dower, [before 1 October 1801]
From: Jefferson, Thomas
To: 


[before 1 Oct. 1801]
Valuation of the property of Bennet Henderson in which dower was assigned.


  
  £   


  1. house occupied at present 
  by mr John Henderson
  325. 0.0


  1. do.
  by mrs Henderson
  120. 0.0


  1. still house & lot
  120. 0.0


  1. field lying on the upper part of the land 69. as. @ 30/
  103.10.0


  1. do of Low grounds below Milton 37½ as. @ £ 3.
  112.10.0


  1. do of high do. to the right of the Low grounds 16. acres @ 17/6
  14. 8.6


  the lands lying below the mill supposed to be 3.
    acres @ £4.3.4
  12.10.0


  Store house & lot occupied by mr Snelson
  350.   


  15. acres to run in a direct line from mr Sheffield’s shop to the river & above the mill so as to give it above the mill
    33. 9.6


  
  1191. 8. 


  Mrs. Henderson’s dower ⅓ to wit
  £   
  


  the 2 story house
  325  
  


  the 15 acres
   33.9.6
  358. 9.6


  ⅓ of the profits of the mill
  
  
  


  ⅓ of the rents of the ware house
  
  
  


  ⅓ of the back lands valued @ 8/ per acre.
  
  
  


  